The defendant, appellant herein, was convicted or pleaded guilty to traffic violations so that he had at least *Page 60 
twelve points against him within a period of two years from the date of the first conviction. Under provisions of Section 4507.40
of the Revised Code the Registrar of the Bureau of Motor Vehicles certified the record of points to the Franklin County Court of Common Pleas. After the case was docketed and a time assigned for hearing, notification of the time, place and date of hearing was mailed to the defendant at his last known address, 1709 Kenmore Road, Columbus, Ohio. This notice was sent by certified mail but was returned to the Franklin County clerk of courts unclaimed. On January 19, 1962, which was the date set for the hearing, the judge found the defendant to be a habitual traffic violator and suspended the permit of the defendant to operate a motor vehicle for one year. The Bureau of Motor Vehicles then notified the defendant of the suspension, after which the appeal to this court was made.
There is one assignment of error which is as follows:
"1. The defendant-appellant was unlawfully adjudged an habitual traffic violator and deprived of his driving privilege.
"(a) The defendant-appellant was not informed of the date, place and time for hearing on the application of the Registrar of Bureau of Motor Vehicles, requesting suspension of defendant-appellant's license or permit to operate a motor vehicle, as set forth in Section 4507.40 R. C.
"(b) The defendant-appellant, because he was not informed of the date, place and time for hearing, was not given an opportunity to be heard, contrary to Article One, Section 1, ofThe Ohio Constitution, and The Fourteenth Amendment to TheUnited States Constitution."
It appears that the procedure set out in the statute was complied with and is reasonable, and the order of the Common Pleas Court will be, and hereby is, affirmed.
Judgment affirmed.
DUFFEY, P. J., and BRYANT, J., concur. *Page 61